DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response for Election/Restrictions
Applicant's election without traverse of Group I (claims 1-14 and 17-22) and Species I (fig.4) in the reply filed on 02/26/2021 is acknowledged. Non-elected Group II (claims 15-16) and Species II (claims 15-16 are withdrawn from consideration. The requirement is still deemed proper and is therefore made FINAL.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/08/2019, 06/20/2019, 10/16/2020, and 11/09/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. In this case, the present title is “Coffee machine for the preparation of pressure-extracted coffee with a low particle content, method for this purpose and use of the coffee machine”; is too long and also there is no method appeared on the entire pending claim. See MPEP 606.01.
The flowing tittle is suggested: “Coffee machine for the preparation of pressure-extracted coffee with a low particle content”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3-7, 10, 12, 14, 17-20 and 22 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In claims 3-7, 10, 12, 14, 17-20 and 22: the term: “and/or” is indefinite because it is unclear that the applicants want to claim one or the other OR both. For the purpose of examination, it is considered as “or”. Correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8, 10-11, 13 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirschner (US 2008/0038441 A1).
	Regarding claim 1, Kirschner discloses 
beverage dispenser system 100, fig.100) for preparation of pressure-extracted coffee with a low particle content, the coffee machine (beverage dispenser system 100) comprising: 
a percolating unit (pod cartridge 210, figs.11-12) for extraction of coffee with a liquid under pressure, the percolating unit (pod cartridge 210) comprising a percolating sieve (upper filter layer 860, fig.12); 
an outflow (beverage dispenser system 100 is inherently has an outlet for dispensing coffee) for dispensing coffee, the outflow (outlet) disposed downstream of the percolating unit (pod cartridge 210); and 
a filter element (lower filter 870, fig.12) for reducing particle content of coffee, the filter element (lower filter 870) disposed downstream of the percolating sieve (upper filter layer 860) and connected fluidically to the percolating sieve (upper filter layer 860) and to the outflow (outlet).

    PNG
    media_image1.png
    314
    409
    media_image1.png
    Greyscale


Regarding claim 2, Kirschner discloses 
the filter element (lower filter 870, fig.12) is disposed in the percolating unit (pod cartridge 210, figs.11-12), between the percolating unit (pod cartridge 210) and the outflow (outlet), at the outflow, or in the outflow.

Regarding claim 3, Kirschner discloses
the filter element (lower filter 870, fig.12) comprises: a fluid pipe (injection nozzle 200, fig.2) which is connected upstream to the percolating unit (pod cartridge 210, figs.11-12); a fluid pipe (apertures 640, figs.9-10) which is connected downstream to the outflow (outlet); and/or the outflow (outlet) or at least one further outflow (outlet).

Regarding claim 8, Kirschner discloses 
the percolating unit (pod cartridge 210, figs.11-12) comprises a fluid pipe (apertures 640, figs.9-10) which is connected downstream to the outflow (outlet) and represents a fluidic connection from the percolating unit (pod cartridge 210, figs.11-12) to the outflow (outlet), circumventing the filter element (lower filter 870, fig.12).

Regarding claim 10, Kirschner discloses 
the coffee machine (beverage dispenser system 100, fig.100) comprises at least one fluid pipe (injection nozzle 200, fig.2), which is connected to the filter element (lower filter 870, fig.12), a first fluid pipe (injection nozzle 200) disposed upstream of the filter element (lower filter 870), and/or a second fluid pipe disposed downstream of the filter element, 

Regarding claim 11, Kirschner discloses 
the coffee machine (beverage dispenser system 100, fig.100) comprises at least one mounting (inner circular rib 660 and outer circular rid 670, fig.10) for the filter element (lower filter 870), the at least one mounting (inner circular rib 660 and outer circular rid 670) configured to fix the filter element (lower filter 870) via a reversible connection to the coffee machine (beverage dispenser system 100).

Regarding claim 13, Kirschner discloses 
the coffee machine (beverage dispenser system 100, fig.100) comprises at least one unit (heat exchanged 150, fig.1) for heating the filter element (lower filter 870) [Par.0031 cited: “….The pod brewing apparatus 300 may include a heat exchanger 150 positioned within a hot water reservoir 160 and in communication with an injection nozzle 200....”].

Regarding claim 17, Kirschner discloses 
the filter element (lower filter 870) is disposed within a housing of the coffee machine (beverage dispenser system 100, fig.100) and/or behind an operating diaphragm, to be opened, of the coffee machine (beverage dispenser system 100, fig.100).



Regarding claim 18, Kirschner discloses 
the filter element (lower filter 870) is disposed in the percolating unit (pod cartridge 210, figs.11-12) near the percolating sieve (upper filter layer 860) in the percolating unit (pod cartridge 210) and/or in contact with the percolating sieve (upper filter layer 860).

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	
Claims 4-7, 14 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kirschner (US 2008/0038441 A1) in view of Volker (US 2015/0014250 A1).
Regarding claim 4, Kirschner discloses substantially all the features as set forth in claim 1 above, such as the filter element (lower filter 870), but does not disclose at least one filter which has a maximum pore size of 80 pm; at least one fine filter which has a maximum pore size of 25 pm; and/or at least one ultrafine filter which has a maximum pore size of 10 pm.
Volker discloses a device (water treatment system, fig.1) comprises a fine filter and an ultrafine filter (Volker, claim 5 cited: “…the filter stages comprise a back-flushable pre -filter with cleaning valve, a fine filter and an ultrafine filter…”).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a filter of Kirschner, by including a fine filter and an ultrafine filter, as taught by Volker, in order to improve the filtering process.
Additionally, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a filter of Kirschner and Volker, to has a maximum pore size of 80 pm; at least one fine filter which has a maximum pore size of 25 pm; and/or at least one ultrafine filter which has a maximum pore size of 10 pm, as it well known in the art of manufacturing design choice purpose, in order to filter a particle content effectively.

Regarding claim 5, Kirschner discloses 
the filter element (lower filter 870) comprises paper [Par.0067 cited: “…. the lower layer 870 of filter paper may be placed with the cup 600 ….”], plastic material, and/or metal.

Regarding claim 6, Kirschner discloses 
the filter element (lower filter 870), the at least one filter, the at least one fine filter, and/or the at least one ultrafine filter is essentially configured in a form of a linear or a diagonal cylinder [lower filter 870 is form of a linear or a diagonal cylinder, see fig.12].

Regarding claim 7, Kirschner discloses 
the filter element (lower filter 870) or a component thereof is subjected, with fluid, to a flow radially in a direction towards, or away from, an axis of the cylinder, and/or to a flow axially in a direction along an axis of the cylinder [lower filter 870 is subjected, with fluid, to a flow radially in a direction towards, or away from, an axis of the cylinder, and/or to a flow axially in a direction along an axis of the cylinder, see fig.12].

Regarding claim 14, Kirschner discloses 
the coffee machine (beverage dispenser system 100, fig.100) comprises at least one fluid pipe (injection nozzle 200, fig.2), the filter element (lower filter 870, fig.12) and the outflow (outlet), wherein the at least one fluid pipe (injection nozzle 200, fig.2) is connectable or is connected to a hot water source and/or cold water source (heat exchanged 150, fig.1) [Par.0031 cited: “….The pod brewing apparatus 300 may include a heat exchanger 150 positioned within a hot water reservoir 160 and in communication with an injection nozzle 200....”].
However, Kirshner does not disclose the at least one fluid pipe between the filter element and the outflow.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify Kirschner’s invention, to relocate at least one fluid pipe between the filter element and the outflow, as it well known in the art of manufacturing design choice prupose, in order suitable for the user application.

Regarding claim 19, Kirschner discloses substantially all the features as set forth in claim 1 above, such as the filter element (lower filter 870), but does not disclose the at least one filter, the at least one fine filter, and/or the at least one ultrafine filter has a thickness of a range of 0.1 mm to 10 mm.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a filter of Kirschner, has a thickness of a range of 0.1 mm to 10 mm, as it well known in the art of manufacturing design choice purpose, in order to filter a particle content effectively.

Regarding claim 20, Kirschner discloses substantially all the features as set forth in claim 1 above, such as the filter element (lower filter 870), but does not disclose the at least one fine filter is disposed downstream of the at least one filter, and the at least one ultrafine filter is disposed downstream of the fine filter.
Volker discloses a device (water treatment system, fig.1) comprises a fine filter and an ultrafine filter (Volker, claim 5 cited: “…the filter stages comprise a back-flushable pre -filter with cleaning valve, a fine filter and an ultrafine filter…”).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a filter of Kirschner and Volker, to re-arrange the at least one fine filter is disposed downstream of the at least one filter, and the at least one ultrafine filter is disposed downstream of the fine filter, in order to improve the filtering process.

Regarding claim 21, the modification of Kirschner and Volker discloses substantially all the features as set forth in claim 1 above, but does not disclose the linear or the diagonal cylinder has a base which is selected from the group consisting of a circular base, a semi-circular base, a crescent-shaped base, an elliptical base and a base with at least two corners.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a filter of Kirschner and Volker, with the linear or the diagonal cylinder has a base which is selected from the group consisting of a circular base, a semi-circular base, a crescent-shaped base, an elliptical base and a base with at least two corners, as it well known in the art of manufacturing design choice purpose, in order suitable for the user application.

Regarding claim 22, Kirschner discloses the filter element (lower filter 870) consists of the at least one filter (lower filter 870), the at least one fine filter or the at least one ultrafine filter.

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kirschner (US 2008/0038441 A1) in view of Lassota (US 7,717,026 B1).
Regarding claim 9, Kirschner discloses substantially all the features as set forth in claim 1 above, but does not disclose the coffee machine comprises a bypass valve upstream of the filter element, wherein the bypass valve is suitable for switching between a fluidic connection from the percolating unit via the filter element to the outflow, in a first position, and a fluidic connection from the percolating unit, circumventing the filter element, towards the outflow, in a second position, the bypass valve connected to a control unit.
Lassota discloses a coffee machine (fig.2) comprises a bypass valve (bypass valve 38, fig.2) upstream of a filter element (filter holder assembly 70, fig.2), wherein the bypass valve (bypass valve 38) is suitable for switching between a fluidic connection from a percolating unit (brew basket assembly 49, fig.2) via the filter element (filter holder assembly 70) to an outflow, in a first position (outlet opening 88, fig.2), and a fluidic connection from the percolating unit (brew basket assembly 49), circumventing the filter element (filter holder assembly 70), towards the outflow (outlet opening 88), in a second position, the bypass valve (bypass valve 38) connected to a control unit (controller, fig.1).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a coffee machine of Kirschner, 

    PNG
    media_image2.png
    510
    426
    media_image2.png
    Greyscale

Regarding claim 12, Kirschner discloses substantially all the features as set forth in claim 1 above, but does not disclose the coffee machine comprises: at least one sensor configured to detect a functional capacity of the filter element, and/or a pressure 
Lassota discloses a coffee machine (fig.2) comprises: at least one sensor (brew basket pressure sensors 69, fig.1) configured to detect a functional capacity of a filter element (filter holder assembly 70, fig.2), and/or a pressure relief valve (brew basket outlet valve controller 96, fig.1). 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a coffee machine of Kirschner, comprises at least one sensor configured to detect a functional capacity of the filter element, and/or a pressure relief valve configured, as taught by Lassota, in order to establish a fluidic connection from the percolating unit, circumventing the filter element, to the outflow at a pressure above a specific maximum pressure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
05/15/2021